Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-2 have been examined in this application.
	The filling date of this application number recited above is 27 February 2019. Foreign priority has been claimed for JP 2018-37837 in the Application Data Sheet, along with a certified copy of the priority document, thus the examination will be undertaken in consideration of 02 March 2018, as the priority date, for applicable claims.
No additional information disclosure statement (IDS) has been submitted to date.

Claim Objections
Claim 1 (and claim 2 due to dependency) is objected to because of the following informalities: “table” in line 11 should read “tablet”. Appropriate correction is required.

Claim Interpretation
As per Claim 1, the newly amended portion in line 11 which recites “the business smart phone or table does not contain any card reader” has been interpreted, under broadest reasonable interpretation, in view of the Specification, a business smart phone or tablet that performs card-less payments. While the Specification teaches that the invention allows card-less payments, the original disclosure does not fully support 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mattsson et al. (U.S. 2017/0053271), in view of Nobusawa (JP-2007219785-A), in view of Regan et al. (U.S. 2012/0245986), and in view of Aaron et al. (U.S. 2013/0185208).

As per Claim 1, Mattsson discloses a card-less payment system, comprising:
	a customer mobile phone used by a customer and connectable to a network ([0027] “The mobile device 102 is a computing device such as a mobile phone”);
	a business smart phone or tablet used for card payment processing by a business person of various types and connectable to the network ([0029] “The payment terminal 104 is a computing device configured to allow a user to conduct a transaction, such as paying for goods or services … The payment terminal can be … a hand-held mobile phone payment system, or any other computing device for use in conducting a transaction” and see also [0100] disclosing of “use rules” for setting the payment terminal to be used by various types of businesses);
	an operator server that is configured to operate and manage the system with a business application and a customer application which are used for the card payment processing ([0082] “a payment application running on the card reader can send the debit card information to the grocery store's central payment system” which discloses an example of Figure 5 – Payment application 212. See also [0027] “For example, the mobile device can include a mobile wallet application or other payment application configured to allow a user to use the mobile device to transmit payment information when conducting a transaction, for instance at a store or restaurant” and also [0030] “The payment terminal 104 includes a payment application (such as the payment application 214 described below in conjunction with FIGS. 2, 5, and 7) including executable software configured to run on the payment terminal. The payment application can be configured to allow the user 200 to conduct transactions via the payment terminal, for instance by allowing a user to provide payment information to other entities in exchange for goods or services, or to transfer funds. It should be noted that, as shown in the embodiment of FIG. 7, a payment application can also implemented in the mobile device 102, allowing a user to use the mobile device to conduct transactions”);
	a card company server that is configured to perform the card payment processing ([0082] “The central payment system of the grocery store can be configured to, at a pre-determined time of day, send the debit card information to a payment network associated with Visa, which in turn is configured to send the debit card information to a bank server associated with Wells Fargo” which discloses an example of Figure 5 – Payment network 108); and
	an intermediary server that is configured to perform processing between the customer mobile phone and the card company server and also between the operator server and the card company server (See Figures 2 and 5 – Central payment system 106, which is utilized to process the tokens between the devices and the servers, as disclosed in [0036-0042]), wherein 
[0027] “For example, the mobile device can include a mobile wallet application or other payment application configured to allow a user to use the mobile device to transmit payment information when conducting a transaction, for instance at a store or restaurant. The mobile device can also include a communication application configured to allow a user to use the mobile device to communication with other entities and other mobile devices”, see also Figure 2 – Communication application 206, and also [0030] “It should be noted that, as shown in the embodiment of FIG. 7, a payment application can also implemented in the mobile device 102, allowing a user to use the mobile device to conduct transactions”), 
when customer card information is entered into the customer mobile phone and transmitted to the operator server, the operator server adds a card processing ID to the customer card information and registers the customer card information in the intermediary server ([0098] “A user 200 can register one or more credit card numbers, bank account numbers, or other payment information with the central security system 116, which provides tokenized representations of the payment information (hereinafter, "token cards") to the user's mobile device 102 for use in subsequent transactions” and [0099] “The central token server 500 retrieves token tables stored in the token tables storage module 506 in response to a request from the tokenization module 702 or the central payment system 106”, by which the tokenization is the process of adding the customer card information, by utilizing a “mobile wallet application, other payment application, or communication application” as disclosed by [0027] and Figure 2 – Communication application 206, to a card processing ID (i.e. a token), as further disclosed [0050] “Upon identifying one or more tokenization parameters based on device and/or session information, the communication application 206 tokenizes the identified communication data based on the identified tokenization parameters … The communication application then sends the tokenized communication data to the central communication system 114, where it is received by the communication server 210” and [0051] “The communication server 210 receives tokenized data from the communication application 206. The communication server can store the received tokenized data in a communication storage module (not shown in FIG. 2)”), 
the business smart phone or tablet has the business application ([0030] “The payment terminal 104 includes a payment application (such as the payment application 214 described below in conjunction with FIGS. 2, 5, and 7) including executable software configured to run on the payment terminal. The payment application can be configured to allow the user 200 to conduct transactions via the payment terminal, for instance by allowing a user to provide payment information to other entities in exchange for goods or services” see also Figure 2 – Payment application 214 and Figure 5 – Payment application 212), 
when the customer performs a card payment using the customer application for goods or services provided by the business person, the business person makes a payment request by entering a payment amount and a [customer identifier] into the business smart phone or tablet and transmits them to the operator server using the business application ([0029] “The payment terminal 104 is a computing device configured to allow a user to conduct a transaction, such as paying for goods or services … The payment terminal can be configured to receive and transmit information associated with or characteristics of a transaction (hereinafter "transaction information") and payment information to other payment entities. Transaction information can include, but is not limited to, the identity of a user requesting/performing a transaction”), 
the intermediary server, upon receiving the payment request from the customer mobile phone, makes a payment request to the card company server after replacing the card processing ID with the customer card information ([0082] “The central payment system of the grocery store can be configured to, at a pre-determined time of day, send the debit card information to a payment network associated with Visa, which in turn is configured to send the debit card information to a bank server associated with Wells Fargo” wherein [0071] “In one embodiment, the payment interface 218 detokenizes received tokenized payment information … prior to routing the payment information” by which the payment interface 218 is part of the central payment system 106 in Figures 2 and 5), and
receives a payment result transmitted from the card company server, and notifies the operator server of the payment result ([0031] “The central payment system can … receive an authorization or denial for the transaction from the associated payment entity, transmit the authorization or denial to the payment terminal” by which [0030] “The payment terminal 104 includes a payment application (such as the payment application 214 described below in conjunction with FIGS. 2, 5, and 7) including executable software configured to run on the payment terminal”).
Mattsson may not explicitly disclose, but Nobusawa discloses:
	the business smart phone or table does not contain any card reader ([Page 1 under Description under TECHNICAL-FIELD] “The present invention is a taxi fare that allows credit card payments to be made without using a card when paying a taxi fare” and [Page 6 Lines 38-39] “cardless payment is performed in which only the payment processing of the taxi fare is performed without presenting the payment card to the crew when getting off the taxi” and see also [Page 10] which discloses of the user interacting with the payment terminal by putting in a password to make the credit card payment, without presenting a card like the conventional method, as disclosed [Page 10 Lines 25-27] “If you arrive at the destination and the price is confirmed, the crew will verbally confirm whether or not you will make a card payment to the customer. An input operation is performed on the terminal 1021 (S319), and a password is received from the input unit of the payment terminal 1021 to the customer (S320)” and if the password does not match, credit card payment is not possible so a cash payment is requested, as disclosed [Page 10 Line 41] “If the passwords do not match, card payment is not possible, so cash payment is made” wherein [Page 10 Lines 44-46] “It is possible to realize a cardless settlement in which the settlement of the taxi fare can be completed only by confirming the personal identification number without presenting the card to the crew when getting off the taxi” by which a cardless payment is performed without the use of any card readers and only by inputting a password. See also the third embodiment in [Page 11-12] utilizing a mobile phone and telephone number for cardless payment).
Nobusawa in the system executing the method of Mattsson, with the motivation of offering to shorten the arrival time and eliminate the cause of traffic congestion [Page 8 and Page 10] as taught by Nobusawa over that of Mattsson.

Mattsson may not explicitly disclose, but Regan discloses:
when the customer performs a card payment using the customer application for goods or services provided by the business person, the business person makes a payment request by entering a payment amount and a telephone number of the customer mobile phone into the business smart phone or tablet and transmits them to the operator server using the business application ([0125] “The merchant enters the consumer's phone number for the mobile device they are using and the amount of the purchase and presses the Request Payment button” and also disclosed [0024] “The merchant 12 enters the consumer's telephone number 16 in their PXT Money Merchant Application 18 at the point of sale. The consumer's telephone number 16 is sent to the PXT Server 20 (23) operating appropriate software to carry out the method of the invention as described herein” and [0027] “Accounting for the value of the coupon the merchant enters the payment amount required into the PXT Money application which in turn send it back to the server 20, as shown at 25” and [0043])
the operator server transmits approval information including the card processing ID and the payment amount to the customer mobile phone in response to the payment [0028] “The PXT money application running on the PXT server 20 then sends the payment amount required, coupon details if any and the merchant's name to the consumer's phone, step 22” and [0162], [0345-0346], [0421]), 
when the customer judges that there is no mistake in the approval information transmitted from the operator server, the customer makes a payment request by transmitting the card processing ID and the payment amount from the customer mobile phone to the intermediary server ([0125] “The function then waits for the consumer to agree to the payment. If the consumer declines payment, a Payment Request Declined message is displayed. If the consumer accepts payment an acknowledgement is displayed and the Get and View Receipt function is started” and also disclosed [0028] “The consumer can choose to accept the sale with or without using the coupon selected by the merchant. To accept the sale amount and coupon offered the consumer simply enters their PIN number created when they registered with PXT Money and that is transmitted back to the server, as shown at 24”), and 
the operator server transmits the notified payment result to the business smart phone or tablet and the customer mobile phone ([0045] “On conclusion of a transaction, both the consumer and merchant applications display a receipt”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the process of using telephone number for transaction request, customer approval, and the result notification as in Regan in the system executing the method of Mattsson, which the system in Mattsson utilizes token for transactions, with Regan over that of Mattsson.

Mattsson may not explicitly disclose, but Aaron discloses:
the business smart phone or tablet is possessed by a taxi driver or mounted on a taxi, and the operator server is configured to dispatch the taxi (See Figure 9 disclosing driver-side device, which [0074] “The driver side device 126 can be positioned next to the taxi driver in the front of the taxi”, and as disclosed [0090] “Furthermore, in some implementations, the driver side device or passenger side device sends data about the taxi trip to a dispatch system (step 918 in FIG. 9).” See also [0078] “The wireless payment system 102 can also communicate with a computer system 812, e.g., a dispatch system, of a dispatcher. The computer system 812 can process or store data about taxi rides” and [0079] “In the taxi environment, when a driver submits a transaction to the payment service system 708, the transaction can include sufficient information, e.g., the name or id number of the driver, to associate the driver with the dispatcher”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize taxi system as in Aaron in the system executing the method of Mattsson, with the motivation of offering improved security for the taxi system [0004] as taught by Aaron over that of Mattsson.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mattsson in view of Nobusawa, in view of Regan, in view of Aaron, and in further view of Mahaffey et al. (U.S. 2018/0068309).

As per Claim 2, Mattsson may not explicitly disclose, but Mahaffey discloses the card-less payment system according to claim 1, wherein 
the operator server refers to location information of each GPS of the business smart phone or tablet and the customer mobile phone at the time of receiving the payment request from the business smart phone or tablet (See Figure 3 – step 302 “receive a request to authorize a payment transaction” and step 306 “determine location information of the authorizing client device and location information of the POS module”), and 
transmits the approval information to the customer mobile phone only when the customer mobile phone and the business smart phone or tablet are within a predetermined distance range (See Figure 3 – 308, as disclosed [0040] “when the location information of the authorizing client device is determined, the anti-fraud service 250, 450 can be configured to compare the location information of the authorizing client device 210a, 410 to the location information of the POS module 220, 420 to determine a disposition of the request to authorize the payment transaction in block 308.” For predetermined distance range, see [0055] “The anti-fraud service component 450 can be configured to grant the request to authorize the payment transaction when the comparison indicates that the authorizing client device 410 is located within a predetermined distance of the POS module 420”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the location information and the approval when the devices are within predetermined distance range as in Mahaffey in the system executing the method of Mattsson, with the motivation of offering improved security as for determining legitimate or fraudulent transactions by comparing locations [0014] as taught by Mahaffey over that of Mattsson.

Response to Arguments
Applicant’s arguments, see pages 4 to 7, with respect to 35 U.S.C. 103 rejection of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As discussed above under Claim Interpretation, the limitation reciting “the business smart phone or table does not contain any card reader” has been interpreted, in view of the Specification, and under broadest reasonable interpretation, as a business smart phone or tablet that performs cardless payments. Therefore the newly referenced prior art Nobusawa (JP-2007219785-A) teaches the limitation, wherein the user performs a card-less payment without presenting a credit card for the taxi fare. Thus, the 35 U.S.C. 103 rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fujii (U.S. 2012/0173421) discloses a secure electronic settlement by an easy operation is enabled even with any terminal device and any network in any country.
Obadia et al. (U.S. 2008/0189211) discloses a distributed computing system for processing a credit card transaction, to (1) determine the identity of an authorized user of the credit card based upon the subscriber identifier, (2) establish a communications link with the authorized user, (3) provide to the authorized user through the established communications link the transaction amount and prompt the authorized user for a transaction authorization, (4) authorize the credit card transaction if the authorized user provides the transaction authorization, and (5) negate the credit card transaction if the authorized user does not provide the transaction authorization.
PARK et al. (U.S. 2017/0185991) discloses an operating method of a mobile terminal includes determining a payment mode of the mobile terminal; and when the payment mode of the mobile terminal is a first mode for general transaction, performing a payment by using one-time payment information and when the payment mode of the mobile terminal is a second mode for provisional approval transaction, performing a payment by using fixed payment information.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697